JONES, J.,
dissenting.
The majority opinion tells lawyers that even though a referee specifically informs counsel that an opinion is not final, that further hearings will be conducted before the case is closed and that the appeal time does not commence until the referee has made the final order, they should ignore the words of the administrative officer and file an appeal. The message is that if an appellate court can dissect the issues in an administrative case so that one issue can be appealed at an earlier date, we merely call everything the referee said about a temporary order and non-appealability “King’s X.” Under these circumstances counsel is mandated to disregard the plain words of the referee (and I suppose by analogy similar words by any trial judge), bifurcate the case and immediately file an appeal to protect the client and himself or herself from a future malpractice claim.
In this case the referee issued his opinion on the merits of the claim, finding SAIF responsible, and did so on March 14, 1983, but expressly did not rule on claimant’s attorney fee claim at that time. Instead, the referee wrote the lawyers that he would issue a supplemental order on the attorney fee question and that SAIF’s appeal time would run from the date of the supplemental order, which he issued on April 5, 1983. However, because that order was not mailed to all the parties and their attorneys, the referee on June 1,1983, issued another order stating that review would run from that date. That order completed the disposition of all issues in this case that were before the referee, namely, the decision on the merits and the award of attorney fees.
SAIF sought Board review on June 3, 1983, and the Board held that the referee’s letter of March 14 was not final and that no final order was entered until the referee completed work on the case, namely, a decision on the merits and attorney fees, which was made final on June 1. The Court of *621Appeals agreed with the Board that SAIF timely requested Board review of the referee’s decision.
Even though the referee made the mistake of stating, “I. desired to publish the Opinion and Order on the merits within the statutory time which would be by the end of March 14, 1983,” in the same letter he stated that he “desirefd] a conference regarding the fees” and “that no appeal be taken from the Order of today.” There was nothing in the letter stating that his opinion on the merits was absolutely final or that he did not feel free to reconsider his original decision on the merits at any time prior to mailing the final order. Although he did not articulate anything one way or the other, certainly a reasonable interpretation of his actions should be that “while things are fresh in my mind these are my findings on the merits. My findings will not be final until I determine the attorney fee issue, so don’t appeal anything until we get this whole matter wound up.”
The majority opinion states that there is nothing in either document suggesting that the referee intended to reconsider any issue decided in his March 14 opinion, but by the same token there is nothing in either document suggesting that he did not intend to reconsider any issue, and he definitely left the door open so that he could do so. The majority opinion is not only an unrealistic interpretation of the intention of the referee, it is exquisitely unfair to counsel, who in good faith relied upon the statements of the administrative officer. Worse, the majority opinion is legally unsound and needlessly creates a confusing precedent for the profession.
Linde, J., joins in this dissenting opinion.